Appeal (1) from a judgment of the County Court, Queens County, convicting appellant, after trial, of violating section 1694 of the Penal Law (prisoner escaping), as a felony, and sentencing him to serve from six to seven years, to be served consecutively to another sentence imposed on the same date (see People v. Metz, 5 A D 2d 886), (2) from said sentence, and (3) from any and all orders entered in connection therewith. Appellant contends that he was led to, and actually did, believe that his detention, prior to the escape, was for a misdemeanor. Judgment unanimously affirmed. No opinion. No separate appeal lies from the sentence or from the intermediate orders, which have been reviewed on the appeal from the judgment of conviction.
Present-—■ Nolan, P. J., Murphy, Ughetta, Hallinan and Kleinfeld, JJ.